UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KANDY DEADWYLER-AGUBUZO,             
              Plaintiff-Appellant,
                v.
GREATER CHESAPEAKE AND POTOMAC
BLOOD SERVICES REGION OF THE
AMERICAN NATIONAL RED CROSS,                   No. 01-1148
               Defendant-Appellee,
                and
THE AMERICAN NATIONAL RED CROSS,
                      Defendant.
                                     
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
               Frederic N. Smalkin, District Judge.
                           (CA-00-1104)

                      Submitted: June 8, 2001

                      Decided: August 2, 2001

        Before NIEMEYER, MICHAEL, and TRAXLER,
                      Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

H. Vincent McKnight, Jr., Sidney Schupak, Washington, D.C., for
Appellant. Robert G. Ames, Jeffrey P. Ayres, Scharon L. Ball, VEN-
2            DEADWYLER-AGUBUZO v. GREATER CHESAPEAKE
ABLE, BAETJER & HOWARD, L.L.P., Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kandy Deadwyler-Agubuzo appeals the district court’s order enter-
ing summary judgment in favor of the Greater Chesapeake & Poto-
mac Blood Services Region of the American Red Cross ("Red Cross")
in this employment discrimination action. Agubuzo’s suit alleged hos-
tile work environment, in violation of Title VII, and intentional inflic-
tion of emotional distress, in violation of Maryland law. For the
reasons that follow, we affirm.

   First, we find that Agubuzo failed to show that she subjectively
perceived the environment to be abusive. See Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 21-22 (1993). Moreover, we find that Agubuzo has
not produced sufficient evidence to impute liability to the Red Cross.
See Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998).
Finally, we have reviewed the portion of the district court’s order
granting summary judgment on Agubuzo’s intentional infliction of
emotional distress claim, and we find it to be without reversible error.
Accordingly, we affirm the dismissal of this claim on the reasoning
of the district court. Deadwyler-Agubuzo v. Greater Chesapeake &
Potomac Blood Servs., No. CA-00-1104 (D. Md. Dec. 29, 2000).

  We, therefore, affirm the grant of summary judgment to the Red
Cross. We dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED